JOHN HANCOCK BOND TRUST JOHN HANCOCK CALIFORNIA TAX FREE INCOME FUND JOHN HANCOCK MUNICIPAL SECURITIES TRUST AMENDMENT TO SUB-ADVISORY AGREEMENT AMENDMENT made as of this 1st of October, 2009 to the Sub-Advisory Agreement dated December 31, 2005 as amended (the “Agreement”), among John Hancock Advisers, LLC, a Delaware limited liability company, MFC Global Investment Management (U.S.), LLC (formerly, Sovereign Asset Management, LLC), a Delaware limited liability company, and each of the investment companies listed above. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 3 of the Agreement, “Compensation of Sub-Adviser,” is hereby amended as shown in Appendix A hereto. 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK ADVISERS, LLC By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer MFC GLOBAL INVESTMENT MANAGEMENT (U.S.) LLC By: /s/Barry H. Evans Barry H. Evans President & Chief Investment Officer JOHN HANCOCK BOND TRUST, on behalf of its series listed in this Amendment JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND, on behalf of its series listed in this Amendment JOHN HANCOCK MUNICIPAL SECURITIES TRUST, on behalf of its series listed in this Amendment By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer APPENDIX A JOHN HANCOCK BOND TRUST Percentage of Average Daily Net Assets Fund First $300 million Next $300 million Next $400 million Next $1 billion Excess over $2 billion John Hancock Government Income Fund [XX]% [XX]% [XX]% [XX]% [XX]% JOHN HANCOCK CALIFORNIA TAX FREE INCOME FUND Percentage of Average Daily Net Assets Fund First $500 million Next $500 million Next $1 billion Excess over $2 billion John Hancock California Tax-Free Income Fund [XX]% [XX]% [XX]% [XX]% JOHN HANCOCK MUNICIPAL SECURITIES TRUST Percentage of Average Daily Net Assets Fund First $75 million Next $75 million Next $1.85 billion Next $2 billion Excess over $4 billion John Hancock High Yield Municipal Bond Fund [XX]% [XX]% [XX]% [XX]% [XX]% Percentage of Average Daily Net Assets Fund First $500 million Next $500 million Next $2 billion Excess over $3 billion John Hancock Tax-Free Bond Fund [XX]% [XX]% [XX]% [XX]%
